Citation Nr: 0941552	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for twisted knee.  

3.  Entitlement to service connection for enlarged prostate.  

4.  Entitlement to service connection for ventral hernia.  

5.  Entitlement to service connection for eye refractive 
error.  

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 
1978.  The Veteran also had subsequent Reserves service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.

A hearing was held on June 9, 2009, in Phoenix, Arizona, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.

In September 2006, the Veteran submitted a claim of 
entitlement to service connection for tinnitus.  The record 
currently before the Board contains no indication that the 
claim has as yet been adjudicated.  Thus, it is referred to 
the RO for appropriate action. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.
2.  A current diagnosis of hypertension has not been shown.  

3.  A current diagnosis of a knee disability has not been 
shown.

4.  There is no evidence of an enlarged prostate during 
active service and an enlarged prostate has not been 
etiologically related to active service.  

5.  There is no evidence of a ventral hernia during active 
service and a ventral hernia has not been etiologically 
related to active service.  

6.  Eye refractive error is not a disability for the purpose 
of VA disability compensation.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A knee condition was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  An enlarged prostate was not incurred in active service.  
38 U.S .C.A. § 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  A ventral hernia was not incurred in active service.  38 
U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Eye refractive error was not incurred in or aggravated by 
active service.                  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2009): 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide in a letter dated in March 2006, prior to the 
initial decision on the claims in August 2006.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the March 2006 VCAA letter in 
which the RO informed the Veteran that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first element that must be 
shown, the RO stated that VA would obtain the Veteran's 
service medical records and other military records if needed.  
Concerning the second element that must be shown, the RO 
informed the Veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the Veteran told VA about in this 
regard.  Finally, the RO told the Veteran that the third 
element is usually shown by medical records or opinions and 
that the Veteran could submit this medical evidence himself 
or VA would request it if the Veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the Veteran was to provide, also has been met 
in this case.  The RO sent the Veteran a letter in March 2006 
regarding his contentions that his disabilities were due to 
service, notifying him specifically of the information needed 
from him regarding his claims.  The RO also notified him that 
he must give VA enough information about records so that VA 
can request them from the agency or person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the Veteran that VA would obtain his service 
treatment records and other military records if needed; that 
VA would assist him in getting any records, including medical 
records, employment records, or records from other Federal 
agencies, which the Veteran told VA about; and that it would 
provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claims.  The RO also informed the Veteran 
that it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard, and the RO 
provided him with the forms.

The fourth notice requirement has also been met.  Although 
the notice letters that were provided to the Veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  38 C.F.R. § 3.159(b)(1).  
In addition, the RO has also informed the Veteran in the 
rating decision and statement of the case of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate the claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim,  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service treatment and personnel 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
VA is not on notice of any evidence needed to decide the 
claims which has not been obtained.  Moreover, no information 
or evidence of record indicates that the disabilities may be 
associated with an established event, injury, or disease 
incurred in service.  Therefore, the Board concludes that a 
medical examination or opinion was not needed to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
was afforded a hearing before the Board in June 9, 2009, and 
a transcript of his testimony from that hearing is in the 
file and has been reviewed.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case. 

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  "The term 'active military, naval, or air service' 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  38 
U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. § 
101(22)(C);  38 C.F.R. § 3.6(c)(3).  The term "inactive duty 
for training" includes, "[i]n the case of members of the 
Army National Guard or Air National Guard of any State . . . 
duty (other than full-time duty) under" certain sections of 
title 32, United States Code, including section 502.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3). 

As noted in the Introduction, the Veteran had active duty 
from October 1969 to August 1978 and by means of this service 
he is a "Veteran" under the law.  As to his service in the 
Reserves, he is not entitled to service connection unless or 
until it is shown that he "was disabled . . . . from a 
disease or injury incurred or aggravated in line of duty" 
during a period of active duty for training (ACDUTRA) or 
unless or until it is shown that he "was disabled . . . . 
from an injury incurred or aggravated in line of duty" 
during a period of inactive duty for training (INACDUTRA).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Hypertension

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary (31st ed. 2007).  
For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Code 7101, Note 1 (2009).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hypertension.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The Veteran's entrance examination in March 
1969 shows that the Veteran's blood pressure reading was 
within the normal range with a reading of 104 mm. systolic 
over 68 mm. diastolic.  A September 1973 examination report 
also shows that the Veteran's blood pressure reading was 
within the normal range with a reading of 116 mm. systolic 
over 70 mm. diastolic.  Lastly, the August 1978 separation 
examination report shows that the Veteran's blood pressure 
reading was within the normal range, with a reading of 122 
mm. systolic over 78 mm. diastolic.  

Following service, the August 1982 periodic examination 
report shows 120 mm. systolic over 80 diastolic, revealing 
normal ranges.  The January 1987 examination report shows 
that the Veteran's blood pressure reading was within normal 
levels, showing 126 mm. systolic over 80 mm. diastolic. The 
March 1991 examination report shows normal blood pressure 
ranges of 126 mm. systolic over 80 mm. diastolic.  The July 
1996 examination report also shows normal ranges, showing 116 
mm. systolic over 69 mm. diastolic.  Further, the August 2000 
examination report shows blood pressure readings within 
normal levels, showing 117 mm. systolic over 74 mm. 
diastolic.  The August 2000 report of medical history shows 
that the Veteran checked no as to having experienced any high 
or low blood pressure.  

The medical evidence of record, as shown above, does not 
reveal a diagnosis of hypertension nor do the blood pressure 
readings of record indicate that the Veteran has 
hypertension.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.

In sum, as the Veteran does not have a current diagnosis of 
hypertension, the claim cannot be granted.  See Degmetich, 
supra, see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board has considered the Veteran's statements 
regarding his current condition and his statements relating 
hypertension to active service.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Veteran can describe 
symptomatology; however, he cannot provide a diagnosis of 
hypertension or provide a nexus opinion as they require 
medical expertise.  Therefore, the Veteran's statements 
regarding a diagnosis and etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for hypertension is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

Twisted Knee

The Veteran seeks service connection for his current knee 
condition.  Specifically, he relates his knee pain to an in-
service injury that occurred in 1970.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
twisted knee.  The service treatment records confirm that the 
Veteran was treated for his knee during service.  The April 
1970 service treatment record shows a notation regarding the 
lateral aspect of the left knee.  However, the August 1978 
separation examination report reveals that the Veteran's 
lower extremities were clinically evaluated as normal.  

Following separation from active service, the Veteran entered 
the Reserves.  The periodic examination reports completed in 
September 1973, August 1982, January 1987, March 1991, July 
1996, and August 2000 do not reveal any notations related to 
the knee and the Veteran's lower extremities were clinically 
evaluated as normal.  There is no other indication in the 
record that the Veteran has a current disability of the knee.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

As the Veteran does not have a current diagnosis of a knee 
condition, the claim cannot be granted.  See Degmetich, 
supra, see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board has considered the Veteran's statements 
regarding his current condition and his statements relating a 
current knee condition to active service.  Medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski,   2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Veteran 
can describe symptomatology of his knee; however, he cannot 
provide a diagnosis or nexus opinion as they require medical 
expertise.  Therefore, the Veteran's statements regarding a 
diagnosis and etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a twisted knee.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a twisted knee is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

Enlarged Prostate

The Veteran seeks service connection for an enlarged 
prostate.  He states that the development over time of 
prostate enlargement appeared through his military physicals.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for an 
enlarged prostate.  The service treatment records from the 
Veteran's period of active service from October 1969 to 
August 1978 do not reveal any complaints or notations related 
to the prostate.  Following the Veteran's separation from 
active service in 1978, the first notation of an enlarged 
prostate was noted in the March 1991 quadrennial report 
completed during the Veteran's time in the Reserves.  
However, there is no indication that the enlarged prostate 
was related to any injury or disease sustained during ACDUTRA 
or an injury sustained during INACDUTRA.  In fact, the 
Veteran testified that his enlarged prostate did not occur 
during active duty.  See Hearing Transcript at 21.  

Lastly, there is no medical evidence of record that relates 
the Veteran's enlarged prostate to active service.  Other 
than filing his claim for service connection, the Veteran 
himself has not contended that enlarged prostate is related 
to any event or incident during his active service.  As noted 
above, the Veteran has stated that his enlarged prostate was 
not related to any event during active service.  See Hearing 
Transcript at 21.  Although the Veteran may sincerely believe 
that his enlarged prostate is in some way related to military 
service, the Veteran, as a lay person, is not competent to 
testify that his current enlarged prostate was caused by his 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an enlarged prostate.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
an enlarged prostate is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

Ventral Hernia

The Veteran seeks service connection for a ventral hernia.  
The Veteran has stated that his hernia was sustained while 
training for an Army PT test and aggravated by transporting 
heavy boxes of intelligence files.  He stated that this 
occurred during active duty in the late 1970s.  See Hearing 
Transcript at 17-18.  The Veteran explained that this 
condition gradually became more problematic over time.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
ventral hernia.  The service treatment records from the 
Veteran's period of active service do not reveal any 
complaints or documentation related to a hernia.  The August 
1978 separation examination report shows that the Veteran's 
abdomen/viscera (to include hernia) were clinically evaluated 
as normal.  The examination report did not include any other 
notations or documentation related to a hernia.  Further, the 
August 1978 report of medical history reveals that the 
Veteran denied experiencing a rupture or hernia.  

Following the Veteran's separation from service, the periodic 
examinations conducted during the Veteran's time in the 
Reserves do not reveal any complaints of a hernia until the 
2000s.  In fact, the August 1982, January 1987, March 1991, 
and July 1996 examination reports show that the Veteran's 
abdomen/viscera (to include hernia) were clinically evaluated 
as normal.  The first indication of a hernia was noted in the 
August 2000 periodic examination report.  The Board finds 
this gap in time significant, and it weighs against the 
existence of a link between a current ventral hernia and the 
Veteran's time in active service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

Additionally, to the extent that the Veteran may be 
associating his ventral hernia to his time in the Reserves, 
the Board notes that the medical evidence of record does not 
reflect any indication of a ventral hernia during a verified 
period of ACDUTRA or INACDUTRA.  The hernia was first noted 
in the August 2000 periodic examination report and the 
Veteran has not related the hernia to any specific incident 
during a period of ACDUTRA or INACDUTRA.  As noted 
previously, service connection may only be granted during the 
Veteran's Reserves service if he was disabled from a disease 
or injury incurred or aggravated in line of duty" during a 
period of ACDUTRA or unless or until it is shown that he was 
disabled from an injury incurred or aggravated in line of 
duty during a period of INACDUTRA.  Consequently, as there is 
no evidence that a hernia was incurred in active service or 
during ACDUTRA or INACDUTRA, service connection must be 
denied.  

Finally, there is no medical evidence linking the Veteran's 
current ventral hernia to active service.  The only evidence 
relating the Veteran's ventral hernia to service is the 
Veteran's own personal statements.  Although the Veteran may 
sincerely believe that his ventral hernia was caused by 
active service, the Veteran, as a lay person, is not 
competent to testify that his current ventral hernia was 
caused by his military service.  While the Veteran is 
competent to report his symptomatology, where a determinative 
issue involves medical causation, competent medical evidence 
is required.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a ventral hernia did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
active service or ACDUTRA or an injury sustained during 
INACDUTRA.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a ventral hernia.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

Eye Refractive Error

The Veteran seeks service connection for eye refractive 
error.  The Veteran states that he had deterioration in his 
vision since service which was noted as early as 1982.  He 
also states that he is a suspect for glaucoma and has 
interocular pressure.  

The medical evidence of record shows that the Veteran has 
refractive error of the eye.  See August 2000 periodic 
examination report.  However, there is no indication or 
allegation that that Veteran has ever suffered an injury to 
the eyes and he has specifically denied being treated for any 
disease of the eyes.  See Hearing Transcript at 14.  Although 
the Veteran is suspect for glaucoma as indicated by the 
August 2000 periodic examination report, he does not have a 
current diagnosis of glaucoma.  For the purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  Consequently, 
service connection for eye refractive error must be denied.    

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for twisted knee is denied.  

Entitlement to service connection for enlarged prostate is 
denied.  

Entitlement to service connection for ventral hernia is 
denied.  

Entitlement to service connection for eye refractive error is 
denied.  




REMAND

Reason for Remand:  To afford the Veteran a VA examination

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Veteran alleges that he has hearing loss due to acoustic 
trauma during service.   Specifically, he stated that this 
might have begun with exposure to munitions and small arms 
fire during training especially in Engineer OCS which 
included demolitions training.  He stated that he was also 
exposed to sustained noise from heavy duty generators used to 
power unit equipment and traveled extensively in military 
aircraft.  

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of hearing loss.  
However, the enlistment examination report shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Upon separation, the Veteran's pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
5
10
20
25
30
Although the aforementioned audiological findings do not 
represent a hearing loss disability for VA purposes, 
comparison of the two sets of audiometric testing reveals 
that the Veteran's hearing was essentially normal on his 
entry into service and that there were increases of five 
decibels or more at each of the five tested frequencies.  
Furthermore, the Veteran has reported that he was exposed to 
noise during active service and he is competent to do so.  
See 38 C.F.R. § 3.159(a)(2).

In addition, the current medical evidence of record shows 
that the Veteran has a left ear hearing loss disability for 
VA purposes.  See August 2000 periodic examination report, 
see also 38 C.F.R. § 3.385.  Although the report does not 
show that the Veteran has the auditory threshold levels to 
qualify for a right ear hearing loss disability for VA 
purposes, there were no speech recognition findings 
associated with the August 2000 examination report (which can 
indicate a current disability) and the examination was 
conducted approximately 9 years ago. 

The Board notes that the Veteran has not had a VA examination 
for his claim for bilateral hearing loss.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is needed for 
the because there is evidence of elevation of the Veteran's 
auditory thresholds during active service and the Veteran's 
contentions of in-service acoustic trauma, evidence of a 
current hearing loss disability, and an indication that 
hearing loss might be related to noise exposure in service.  
The Board also notes that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R.  § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Nevertheless, the evidence of 
record does not include a medical opinion addressing whether 
the Veteran had hearing loss that is related to his military 
service.  Therefore, the Board finds that a VA examination is 
necessary to determine the nature and etiology of any hearing 
loss that may be present.  38 C.F.R. § 3.159(c)(4).  In 
making this determination, the Board acknowledges that the 
record does not show a hearing loss disability of the right 
ear.  However, the Board finds that the current medical 
evidence of record is not adequate to determine whether the 
Veteran has a hearing loss disability of the right ear.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a pure tone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records 
and post service medical records.  If the 
Veteran is found to currently have hearing 
loss by VA standards pursuant to 38 C.F.R. 
§ 3.385, the examiner should comment as to 
the likelihood (likely, unlikely, or at 
least as likely as not) any hearing loss 
is causally or etiologically related to 
his reported noise exposure during 
service, or is otherwise related to 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


